Case 1:19-cv-03337-APM Document 10 Filed 12/17/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

VIJENDER VIJENDER
La Salle Immigration
Detention Facility

830 Pinehill Rd

Jena, LA 71342; and

MUKESH MEHLA
Prairieland Detention Center
1200 Sunflower Lane
Alvarado, TX 76009

Plaintiffs,
— versus —

KEVIN K. MCALEENAN,
in his official capacities as
Acting Secretary of
Homeland Security &
Commissioner of United
States Customs and Border
Protection, c/o United States
Department of Homeland
Security 3801 Nebraska Ave,
NW Washington, DC 20016;
et. al.

Defendants

 

 

Case No. 1:19-cv-3337

ORDER GRANTING
TEMPORARY STAY
OF REMOVAL
Case 1:19-cv-03337-APM Document 10 Filed 12/17/19 Page 2 of 2

ORDER GRANTING TEMPORARY STAY OF REMOVAL
Upon consideration of MUKESH MEHLA’s Emergency Motion for a Stay of
Removal, all related filings, and any argument, it is HEREBY ORDERED that
Defendants, their agents, and any persons acting in concert with them are enjoined from
removing Plaintiff, MUKESH MEHLA, from the United States pending resolution of the

Court’s determination of whether it has eke) a stay of removal in this case.

DATED: _"D\ecenn dv (4, 2ov9 —_
Hon. Am# P. Me

nited States District J udge

   
